  8:20-cv-00131-RGK-PRSE Doc # 10 Filed: 04/17/20 Page 1 of 2 - Page ID # 78




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

HOWARD W. FIELDS 2ND,

                   Plaintiff,                             8:20CV131

      vs.
                                              MEMORANDUM AND ORDER
DOUGLAS COUNTY CORRECTIONS,
ASHLEY HAMILTON, Corrections
Officer II; NEMANJA VIDAKOVIC,
Corrections    Officer; and OTTE,
Corrections Officer II;

                   Defendants.


       This matter is before the court on what the court construes as a motion for
discovery (filing no. 6.) and motion for subpoena (filing no. 7). However, no
discovery may take place in this case at this time. Before this matter may proceed,
Plaintiff is required to pay an initial partial filing fee of $6.03. Once payment is
made, the court is required to review Plaintiff’s Complaint to determine whether
summary dismissal is appropriate. See 28 U.S.C. § 1915(e)(2). The court must
dismiss a complaint or any portion thereof that states a frivolous or malicious
claim, that fails to state a claim upon which relief may be granted, or that seeks
monetary relief from a defendant who is immune from such relief. 28 U.S.C. §
1915(e)(2)(B).

       The court has not yet conducted an initial review of Plaintiff’s Complaint
pursuant to section 1915(e). No discovery may take place in this case unless the
court determines that this matter may proceed to service of process.

       IT IS THEREFORE ORDERED that: Plaintiff’s motions (filing no. 6; filing
no. 7) are denied.
8:20-cv-00131-RGK-PRSE Doc # 10 Filed: 04/17/20 Page 2 of 2 - Page ID # 79




   Dated this 17th day of April, 2020.

                                         BY THE COURT:


                                         Richard G. Kopf
                                         Senior United States District Judge




                                     2
